                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MARIO ACOSTA,

              Petitioner,
v.                                                              No. CV 19-352 RB/CG

DANIEL PETERS, et al.,

              Respondents.

                             ORDER TO CURE DEFICIENCY

       Petitioner has submitted a habeas corpus petition. The Court finds that

Petitioner’s submission is deficient because Petitioner has not paid the $5 filing fee or

filed an Application to Proceed in District Court Without Prepaying Fees or Costs.

Petitioner must cure this deficiency within thirty (30) days from entry of this Order by

either paying the full $5 filing fee or submitting an Application to Proceed in District

Court Without Prepaying Fees or Costs. See 28 U.S.C. § 1915(a)(1). Failure to cure the

designated deficiency within thirty (30) days from entry of this Order may result in

dismissal of this action without further notice.

       IT IS THEREFORE ORDERED that within thirty (30) days of entry of this Order,

Petitioner shall either pay the full $5 filing fee or submit an Application to Proceed in

District Court Without Prepaying Fees or Costs; and the Clerk is directed to mail to

Petitioner a copy of this order and two copies of an Application to Proceed in District

Court Without Prepaying Fees or Costs with instructions.



                                    ____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE

                                              1 
                                                
